      Case 1:14-cv-00997-KBJ Document 52 Filed 12/07/18 Page 1 of 3




                          UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLUMBIA


MUCKROCK, LLC,                                                 )
                                                               )
                        Plaintiff,                             )
                                                               )
        v.                                                     )   Civil Action No.
                                                               )   1:14-CV-00997 (KBJ)
                                                               )
CENTRAL INTELLIGENCE AGENCY                                    )
                                                               )
                        Defendant.                             )

                                   JOINT STATUS REPORT

        On September 18, 2018, this Court entered a Minute Order requiring the parties to

file a joint status report by December 7, 2018, on the status of the Central Intelligence

Agency’s (“CIA’s”) production of documents with respect to Count 3. The order stated

the report should include a proposed schedule for further proceedings if litigation is going

to be necessary. Pursuant to that order, Defendant CIA and Plaintiff MuckRock, LLC,

submit this joint status report:

1.      Count 3 relates to MuckRock’s request (F-2014-00371) for all “CIA regulatory

issuances included in the internal Agency-wide regulatory database located in the

Classified Management and Collaboration Group.” As explained in the Joint Status

Report submitted on April 6, 2018 (ECF No. 48), based on the nature and volume of the

documents at issue, the CIA’s review and production of the requested documents has




                                                           1
      Case 1:14-cv-00997-KBJ Document 52 Filed 12/07/18 Page 2 of 3



been and will continue to be a significant undertaking in the amount of time and

coordination necessary. Id.at 2-3.

2.     As stated in the Joint Status Report submitted on September 13, 2018, the CIA

made its first interim production on July 30, 2018. ECF No. 50 at 2. In that report, the

CIA stated it would make bi-monthly interim responses, making its next response on

October 17, 2018, another response on December 12, 2018, and its final response on

February 28, 2019. 1

3.     The CIA made its second interim response on October 17, 2018. The CIA still

expects to make its third interim response on December 12, 2018, and its final response

on February 28, 2019.

4.     Because the CIA has not completed production, it is premature to identify what

issues, if any, will remain to be litigated. Within twenty-one days after the CIA

completes its production, the parties will submit a joint status report setting forth a

briefing schedule for any matters still in dispute.

                                               Respectfully submitted,

                                               JOSEPH H. HUNT
                                               Assistant Attorney General

1
 Although the CIA had anticipated being able to complete production by the end of
December 2018, it will require more time to complete the production due to complexity
of the review and processing of the responsive documents. As CIA explained in the
prior joint status report (ECF No. 48), the corpus of CIA regulations cross-reference each
other to a significant extent, such that determinations as to one document or one part of
one document may require analogous treatment of portions of any number of related or
cross-reference documents. In addition, because the regulations touch upon all elements
of the CIA, from administration to operations, it requires internal coordination among
CIA offices and components. Several of the offices required to coordinate are facing
unexpectedly heavy workloads in addition to this case, and this extensive review has
taken more time than originally anticipated.




                                                            2
Case 1:14-cv-00997-KBJ Document 52 Filed 12/07/18 Page 3 of 3




                              ELIZABETH J. SHAPIRO
                              Deputy Branch Director

                              s/Marcia K. Sowles
                              MARCIA K. SOWLES
                              DC Bar No. 369455
                              Senior Trial Counsel
                              United States Department of Justice
                              Civil Division, Federal Programs Branch
                              1100 L Street N.W. Room 11028
                              Washington, D.C. 20530
                               Tel.: (202) 514-4960
                              Fax: (202) 616- 8470
                              E-mail: marcia.sowles@usdoj.gov

                              Attorneys for Defendant


                             s/Kelly B. McClanahan___
                             KELLY B. MCCLANAHAN
                              D.C. Bar No. 984704
                             National Security Counselors
                             4702 Levada Terrace
                             Rockville, MD 20853
                             Tel.: (301) 728-5908
                             Fax: 240-682-2189
                             E-mail: kel@nationalsecuritylaw.org

                             Attorney for Plaintiff




                                           3
